Case 1:20-cv-03604-EGS Document 9 Filed 12/14/20 Page 1 of 4




                      District of Columbia




                SUMMONS IN A CIVIL ACTION
  Case 1:20-cv-03604-EGS Document 9 Filed 12/14/20 Page 2 of 4




                                PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))
Case 1:20-cv-03604-EGS Document 9 Filed 12/14/20 Page 3 of 4




                      District of Columbia




                SUMMONS IN A CIVIL ACTION
  Case 1:20-cv-03604-EGS Document 9 Filed 12/14/20 Page 4 of 4




                                PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))
